 MASTER REBUILDERSMaster Transmission Rebuilders, Inc. and Frank M.Muscari Sr. Case 31-CA- 113158 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 20 October 1983 Administrative Law JudgeJoan Wieder issued the attached supplemental deci-sion. The General Counsel filed limited exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andhas decided to affirm the judge's rulings, findings,and conclusions but not to adopt the recommendedSupplemental Order.In his limited exceptions, the General Counselseeks only to correct a mathematical error con-tained in the recommended Supplemental Order.As pointed out by the exceptions, and confirmedby our examination of the backpay specification,the administrative law judge inadvertently ordereddouble reimbursement of discriminatee's recover-able travel expenses. We shall modify the Supple-mental Order to eliminate this double recovery.ORDERThe National Labor Relations Board orders thatthe Respondent, Master Transmission Rebuilders,Inc., Las Vegas, Nevada, its officers, agents, suc-cessors, and assigns, shall forthwith pay to FrankM. Muscari Sr. the sum of $5,723.20 net backpayplus $642.60 for reimbursable expenses, with inter-est, computed in the manner set forth in FloridaSteel Corp., 231 NLRB 651 (1977),' less tax with-holdings required by Federal and state laws.i See generally Isis Plumbing Co., 138 NLRB 716 (1962). The specifica-tion of earnings by calendar quarter set forth in the backpay specificationshall be used for purposes of interest calculations.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This sup-plemental proceeding is derivative from a decision ofAdministrative Law Judge Jay R. Pollack issued Febru-ary 26, 1982, which found that Respondent, MasterTransmission Rebuilders, Inc., wrongfully dischargedFrank M. Muscari, Sr. because he engaged in activitiesprotected by Section 7 of the Act in violation of Section8(a)(l) of the National Labor Relations Act, as amended.The Respondent was ordered to offer Muscari full and269 NLRB No. 11immediate reinstatement to his former position of em-ployment or, if that position no longer existed, to a sub-stantially equivalent position, with full seniority, privi-leges, and benefits previously enjoyed and to make himwhole for any loss of pay he may have suffered as aresult of the discrimination against him, plus interest. OnMarch 30, 1982, the Board, pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, and Sec-tion 102.48 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, adopted the find-ings and conclusions of Administrative Law Judge Pol-lack since no statement of exceptions was filed.On November 18, 1982, the Regional Director forRegion 31 issued a backpay specification and notice ofhearing alleging that a controversy had arisen over theamount of backpay due under the terms of the Adminis-trative Law Judge's order as adopted by the Board. OnDecember 8, 1982, the Respondent filed an answer spe-cifically admitting the allegations contained in the speci-fication regarding gross backpay and denied those por-tions of the specification containing allegations as to in-terim earnings. The pleadings having framed the issues,the Regional Director for Region 31 issued an order set-ting the matter for hearing. A hearing was held on Sep-tember 13, 1983, at Las Vegas, Nevada.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to exam-ine and cross-examine witnesses, to argue orally, and tofile posthearing briefs. Only counsel for the GeneralCounsel filed a posthearing brief.At the commencement of hearing, the Respondentsought to introduce evidence relative to the specifica-tions regarding gross backpay despite its prior admissionas to their accuracy. The Respondent was afforded theopportunity to explain the failure to comply with Section102.52(b) and (c)tof the Board's Rules and Regulationsat the hearing. The backpay specification was issued onNovember 18, 1982, and the Respondent's answer admit-ting gross backpay as stated therein is dated December 7,1982. The Respondent asserted that the actual grossI Sec. 102.54 of the Board's Rules and Regulations, provides, in perti-nent part, as follows:(b) ...the respondent shall specifically admit, deny, or explaineach and every allegation of the specification, unless the respondentis without knowledge, in which case the respondent shall so state,such statement operating as a denial. Denials shall fairly meet thesubstance of the allegations of the specification denied. When a re-spondent intends to deny only a part of an allegation, the respondentshall specify so much of it as is true and shall deny only the remain-der. As to all matters within the knowledge ol the respondent, in-cluding but not limited to the various factors entering into the com-putation of gross backpay, a general denial shall not suffice. As tosuch matters, if the Respondent disputes either the accuracy of thefigures in the specification or the premises on which they are based,he shall specifically state the basis for his disagreement, setting forthin detail his position as to the applicable premises and furnishing theappropriate supporting figures.(c) ..If the respondent files an answer to the specification butfails to deny any allegation of the specification in the manner re-quired by subsection (b) of this section, and the failure so to deny isnot adequately explained, such allegation shall be deemed to be ad-mitted to be true, and may be so found by the Board without thetaking of evidence supporting such allegations, and the respondentshall be precluded from introducing any evidence controverting saidallegation93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings were not determined until the morning of thehearing. No basis for the Respondent's failure to examinethe Company's earnings records for Muscari prior tohearing was offered. At a pretrial telephone conferenceheld the day before the hearing, the Respondent assertedthat the gross backpay was not in issue. The Respondentdid not offer any basis adequate to explain the failure tocomply with Section 102.54(b) of the Board's Rules andRegulations. Thus the allegations as to gross backpay areaccepted as true and accurate. See Section 102.35(h) ofthe Board's Rules and Regulations. See also NormikeContractors, 267 NLRB 836 (1983), and Sumco Mfg., 267NLRB 253 (1983).On October 9, 1981, the Respondent filed a petitionfor reorganization under Chapter 11 of the BankruptcyCode of 1978, U.S.C. § 101, et seq., in the United StatesBankrupcy Court, District of Nevada. During the above-described prehearing telephone conference, counsel forthe Respondent indicated that he petitioned the Bank-ruptcy Court for removal of this proceeding. Review ofthe Bankruptcy Code, particularly Section 362(b)(4),2discloses that the Bankruptcy Code does not stay aBoard backpay proceeding which is "an action by a gov-ernmental unit to enforce its regulatory powers." SeeNLRB v. Adams Delivery Service, 623 F.2d 96 (9th Cir.1980); Bel Air Chateau Hospital, 611 F.2d 1248 (9th Cir.1979); NLRB v. Evans Plumbing Co., 639 F.2d 291 (5thCir. 1981).3 Therefore, the issue of interim earnings willbe considered based on the evidence of record.On the entire record, including the arguments, and myobservation of the demeanor of the witnesses and thebrief of counsel for General Counsel, I make the follow-ingI. FINDINGS AND CONCLUSIONSThe gross backpay figure submitted by counsel for theGeneral Counsel in the specifications was not properlyplaced in issue, as found above. The Respondent has theburden of establishing appropriate reductions to the grossbackpay figure by use of such factors as interim earnings.Dodson's Market v. NLRB, 553 F.2d 617 (9th Cir. 1977);Flite Chief Inc., 258 NLRB 1124 (1981).The only witness was Muscari, the discriminatee, whowas called by the Respondent. Muscari was found to bea candid witness who testified sincerely, attempting toclearly recall events and to be responsive to the variousquestions posed by both counsel for the Respondent andcounsel for the General Counsel. His demeanor wasforthright and cooperative. His testimony is found to behighly credible. It is uncontroverted that he was termi-nated on April 6, 1982, sought employment at 8 to 102 Sec. 362(b)(4) of the Bankruptcy Code provides:The filing of a petition under Section 301, 302, or 303 of this Titledoes not operate as a stay under Section (a)(l) of this Section, of thecommencement of continuation of an action or proceeding by gov-ernmental unit to enforce its regulatory powers.3 The Respondent admitted that the Bankrnptcy Court would not staythe proceeding when counsel for the Respondent stated:I also want to advise the court that it would be the BankruptcyCourt's position to not hear this matter. I have talked to the Judge;so, even though this matter has been removed to the BankruptcyCourt, the Judge would automatically remand it. So, I think we cansafely ignore the removal that is on file in this proceedings.companies shortly thereafter, and within 10 days of histermination started working for Hust Brothers (Hust).Based on these factors, I find that Muscari made a rea-sonably diligent search for employment in "an honestand good faith effort" to mitigate his loss of income.NLRB v. Cashman Auto Co., 223 F.2d 832, 836 (Ist Cir.1955). The Respondent had not placed into evidence anyinformation indicating, no less proving, willful idlenessor loss of earnings by Muscari. See NLRB v. MiamiCoca-Cola Co., 360 F.2d 569 (5th Cir. 1966), and RutterRex Mfg. Co. v. NLRB, 473 F.2d 223 (5th Cir. 1973).Muscari's income at Hust Brothers was substantiallylower than that which he earned at the Respondent. Hestarted working for Hust at a rate of $220 a week, grosspay. When asked by the Respondent if the figures con-tained in the backpay specification reflected raises, hestated that the increased earnings were attributable toovertime required by his employer. While employment atHust Brothers was not at approximately the same levelof pay as received from Master Transmission Rebuilders,I find that the relevant evidence still supports a findingthat the Respondent failed to sustain its burden of prov-ing lack of due diligence in seeking interim employmentor willful loss of earnings on the part of Muscari. Evenwhile working at Hust Brothers, Muscari continued tolook for higher paying work, talking to a companycalled Lakeshore in an attempt to procure employmentas a salesman and seeking employment at DiversifiedEquipment and Batt (ph.) Rentals as a parts manager.Muscari noted that he took the job with Hust because hehad a pregnant wife, had to pay the doctor bills, procureinsurance to cover the birth, he already had a child, andhis family had to eat. Muscari, being aware of his familyresponsibilities and anxious to find work to meet theseresponsibilities as well as to mitigate his losses, acceptedlower paying work, an action justifiable under the cir-cumstances of this case and which constitutes a good-faith effort in seeking interim employment. There was noevidence adduced indicating that Muscari could have se-cured employment that paid as much or more than hewas earning at the Respondent. See Big Three IndustrialGas Co., 263 NLRB 1189 (1982).The General Counsel contends in its brief that theovertime hours which led to Muscari's increased earn-ings while employed by Hust should be excluded frominterim earnings and the interim earnings in the backpayspecification should be amended by a reduction to corre-spond with the record evidence that Muscari earnedonly $220 a week straight time wages. Citing Southeast-ern Envelope Co., 246 NLRB 423 (1979); United AircraftCorp., 204 NLRB 1068 (1973). Southwestern Envelope Co.,supra at 424 fn. 10, states that in United Aircraft Corp.,supra, the Board held that overtime on an interim job isexcludable from interim earnings as a collateral benefit.As noted by Administrative Law Judge Anne F. Schles-inger in the United Aircraft Corp. decision, ibid., at 1073:Therefore, as supplemental earnings from a "moon-lighting" job constitute an exception to the rule thatinterim earnings are deductible from gross backpay,supplemental earnings from "excess overtime" onan interim job should likewise constitute an excep-94 MASTER REBUILDERStion. Earnings from such extra effort, whether ex-erted on "excess overtime" or a "moonlighting"job, should operate to the advantage of the backpayclaimant, not to the employer required to make himwhole for a discriminatory discharge.In the instant proceeding there was no testimony de-tailing what was encompassed in the gross backpay fig-ures submitted in the backpay specification. The recordfails to indicate that the earnings contained in the specifi-cation were based on a 40-hour workweek and, there-fore, there is no basis for finding that the overtimeearned during Muscari's employment by Hust was"excess" or different from the types of earnings he couldhave reasonably been expected to earn if he remainedemployed by Master Transmission Rebuilders. Thisrecord contains no predicate for finding excess "over-time." The issue of "excess overtime" was not raiseduntil after the close of record and, therefore, there wasno opportunity for the Respondent's counsel to addressthe matter, including the manner in which gross earningswere calculated and whether such calculations took intoaccount any overtime earnings. The General Counsel'srequest to amend the specification by eliminating over-time earnings is not justified by the evidence of recordand is denied.By letter dated October 5, 1983, and received October11, 1983, well after the date set for filing briefs, counselfor the Respondent filed a letter responding to the Gen-eral Counsel's motion to reduce interim earnings in thebackpay specification to $220 per week of straight timewages. The letter was sent solely to oppose this motionand was considered in this limited light.Finally, the record clearly discloses that Muscari livedfor the past 8 years at a residence located one-half mileaway from the Respondent and had to commute 14 mileseach way to his job at Hust Brothers. As noted by coun-sel for the General Counsel, expenses incurred in com-muting to and from interim employment by private auto-mobile in excess of the miles commuted to and from theRespondent's facility are reimbursable at the rate of 10cents a mile, which in this case is 13.5 miles or $13.50 aweek. See Mid-America Machinery Co., 258 NLRB 316,318 (1981), and Electrical Workers IBEW Local 410(Stone & Webster Engineering), 266 NLRB 870 (1983).These expenses will be added to the amount of moneythe Respondent is directed to pay Muscari for the back-pay period from the date he obtained employment atHust to the end of the backpay period, the week ofMarch 5, 1982. The dates that Muscari worked overtimewill be included in this tallying of expenses since thiswas a cost incurred in order to mitigate backpay and isconsonant with meeting this responsibility.II. SPECIFICATION OF AWARDBased on the General Counsel's backpay specification,Frank M. Muscari is due total net backpay of $6,365.80and reimbursement of travel expenses incurred in goingto and from interim employment of $642.60.On the basis of the foregoing and pursuant to Section10(c) of the Act, it is recommended that the Board issuethe followingsORDERIt is hereby ordered that the Respondent, MasterTransmission Rebuilders, Inc., its successors or assigns,shall forthwith pay to Frank M. Muscari Sr. $6,365.80net backpay plus $642.60 for reimbursable expenses, plusinterest, computed in the manner set forth in the FloridaSteel Corp., 231 NLRB 651 (1977), and Olympic MedicalCorp., 250 NLRB 146 (1980),5 less tax withholding re-quired by Federal and state laws.4If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.s See generally Isis Plumbing Co., 138 NLRB 716 (1962). The specifica-tion of earnings by calendar quarter as set forth in the General Counsel'sbackpay specification shall be used for purposes of interest calculation.95